Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 20, 2004, which denied plaintiffs motion for a preliminary injunction, unanimously affirmed, with costs.
Defendant landlord allegedly failed to maintain properly the common areas of the shopping center in which plaintiff has rented space pursuant to the parties’ 20-year lease agreement. The court providently exercised its discretion when it denied a preliminary injunction to this plaintiff, which failed to demonstrate it would be irreparably injured without such relief (Wall St. Garage Parking Corp. v New York Stock Exch., Inc., 10 AD3d 223 [2004]). Moreover, plaintiff has also failed to demonstrate that it lacks an adequate remedy at law (id.). Concur—Saxe, J.P., Marlow, Sullivan, Williams and Gonzalez, JJ.